Citation Nr: 0411976	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 12, 2002, 
for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD, effective January 12, 2001.  

In a November 2001 statement, the veteran withdrew his claims 
for service connection for a skin disorder, sexual 
dysfunction, a gastrointestinal disorder, nasal pharyngeal 
and spinal cord tumors, bone and muscular atrophy, peripheral 
neuropathy, and porphyria cutanea tarda.  Hence, these issues 
are not in appellate status and will not be addressed in this 
decision.  

In July 2003, the veteran indicated that he was satisfied 
with the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities and was only pursuing his claim for entitlement 
to an earlier effective date.  The Board has interpreted this 
statement as a withdrawal of his claims for increased ratings 
for bilateral knee disabilities and PTSD.  Consequently, 
these issues are no longer in appellate status and will not 
be addressed in this decision.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

In his notice of disagreement with the effective date 
assigned for the service-connected PTSD, as well as 
additional statements on appeal, including at a personal 
hearing before the undersigned Veterans Law Judge in 
September 2003, the veteran claimed that a prior rating 
decision dated May 6, 1986 which denied service connection 
for PTSD contained clear and unmistakable error (CUE).  The 
RO has not adjudicated the CUE claim.  The claim of CUE in 
the May 6, 1986 rating decision is inextricably intertwined 
with the earlier effective date issue on appeal, and must be 
adjudicated prior to appellate consideration of the earlier 
effective date claim.  

Accordingly the case is hereby remanded to the RO for the 
following action:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
evidence in the May 6, 1986 rating 
decision which denied entitlement to 
service connection for PTSD.  Notice of 
the determination and the veteran's 
appellate rights should be provided to 
the veteran and his representative.  

2.  If the determination on the CUE claim 
is favorable to the veteran, the RO 
should readjudicate the earlier effective 
issue on appeal.  If the benefit sought 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.  

Thereafter, the case should be forwarded to the Board for 
further appellate consideration, as appropriate.  The Board 
does not intimate any opinion as to the merits of the case 
either favorable or unfavorable at this time.  No action is 
required of the veteran until he is notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).




